Citation Nr: 1106932	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from October 1975 to 
January 1991.  The Veteran reported in August 2008 that he was 
currently on active duty in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in San Diego, 
California denied service connection for a lower back disability.  
Jurisdiction is currently with the RO in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Veteran contends in a November 2004 statement that his lower 
back injury started in service and was chronic throughout his 
service.  He states that prior to a lower back injury at basic 
training in 1975 he had no back problems.  He had surgery in June 
2003, but this procedure did not repair his lower back.  

In July 2005, the RO determined that the Veteran's complete 
military service treatment records were unavailable for review.  
Service treatment records from December 1975 to September 1976 
were initially submitted by the Veteran in November 2004.  These 
records show that the Veteran reported back and hip pain 
radiating down his left leg and was given a diagnosis of 
sciatica.  

A record from in-patient treatment at the William Beaumont Army 
Medical Center from February 1976 shows a diagnosis of resolved 
herniated nucleus pulposus.  The record also has the following 
line crossed out: "He states he had back pain and a fracture 2 
years ago but does not have back pain at present."  

Private medical records show the Veteran was seen by Dr. Johnson 
for severe back pain with radiculopathy in April 2003.  A 
November 2003 letter from Dr. Hash states he had lumbar disc 
surgery in June 2003 with great results.  In January 2004, a 
private chiropractor recommended limited work hours for the 
Veteran for several days until the he was able to have surgery.  

At an August 2005 VA examination, the examiner reviewed the 
available medical records and noted that the Veteran failed to 
get an X-ray that was scheduled for the same day.  The examiner 
diagnosed the Veteran with a herniated disk and "neuropathy, 
radiculopathy, left leg secondary to low back disorder."  The 
Veteran told the examiner about an injury in basic training.  The 
Veteran believed this injury coincided with the start of his back 
problems.  The examiner was unsure as to whether this herniated 
disk was related to the initial injury from basic training.  The 
examiner stated that whether or not the diagnosis was related to 
that injury would call for speculation.  

More service treatment records dating from December 1975 to June 
1986 were submitted by the Veteran in October 2005.  These 
additional treatment records show that the Veteran was 
consistently treated for his lower back and put on profile as a 
result of his back problems.  In September 1976, June 1978 and 
January 1979 his condition was characterized as chronic.  

The Veteran also submitted November 2006 medical evaluation board 
papers; they show that the he was put on probationary status due 
to his current diagnosis of degenerative disc disease.  

In August 2008, the Veteran wrote to say that he was currently on 
active duty until March 2009.  In October 2008, he submitted a 
letter from Dr. Hash.  Dr. Hash reviewed the Veteran's service 
treatment records and stated he noted the Veteran's diagnosis of 
a herniated disc while in service in 1975 and second disc 
herniation in 2003 (service treatment records actually show 
herniated disc was diagnosed in 1976).  Dr. Hash stated that he 
considered the more recent disc herniation "a continuation of 
the injury in 1975 as the L4-5 disc was herniated after the 
injury in the military and was weak and prone to extrusion."  

The Board finds that a VA examiner should have the opportunity to 
review the new evidence that has been associated with the file.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to the 
VCAA, includes the duty to obtain a medical examination and/or 
opinion when necessary to make a decision on a claim).  
Additionally, there was no waiver submitted for the new evidence 
in the file.  

While there is evidence of a Personnel Information Exchange 
System (PIES) request for information surrounding the Veteran's 
discharge, there is no PIES request for all of the Veteran's 
records.  On remand, a PIES request for all available records 
should be made and a negative response should be associated in 
the file.  

Additionally, the December 2004 VCAA notice is inadequate as it 
does not explain the information and evidence that is necessary 
to substantiate the Veteran's claim for a low back disability.  
As a result, the RO should first send a corrective letter, then 
acquire all records (service treatment and personnel) from the 
Veteran's most recent period of service in the Army Reserve, and 
schedule a new VA examination.  

Accordingly, the case is REMANDED for the following action:  

1.  A corrective letter fully complying 
with the VCAA notification requirements 
pertaining to the de novo claim for service 
connection for a lower back disability 
should be issued.  Specifically, the letter 
should:  

(a)  Notify the Veteran of the information 
and evidence necessary to substantiate his 
claim of service connection for a lower 
back disability;  

(b)  Notify the Veteran of the information 
and evidence he is responsible for 
providing;  

(c)  Notify the Veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from a 
Federal department or agency; and 

(d)  Notify the Veteran that a disability 
rating and an effective date for the award 
of benefits will be assigned if service 
connection is awarded.  

2.  Request all of the Veteran's service 
treatment and personnel records from PIES.  
Also, obtain service treatment and 
personnel records from the Veteran's most 
recent period of service on active duty 
(the Veteran reported in August 2008 that 
he was on active duty in the Army Reserves 
at Fort Knox, KY until March 2009).  A 
negative reply is requested for both the 
PIES request and for the more recent 
active duty period in the Army Reserve; 
associate any negative reply with the 
file.  

3.  The Veteran should be scheduled for a 
pertinent VA examination to determine the 
nature, extent, and etiology of any lower 
back disability that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For any low back disability found, the 
examiner should be requested to indicate 
whether it unmistakably pre-existed 
service.  If so, did it undergo a 
measurable increase in severity (beyond 
its natural progress).  If not, is there a 
50 percent probability or greater, that 
clinical onset began in service or is 
otherwise related to active service.  In 
answering these questions, the examiner 
should address the service and post 
service medical records as well as Dr. 
Hash's October 2008 letter.  Complete 
rationale should be given for all opinions 
reached.  

4.  Thereafter, the agency of original 
jurisdiction should re-adjudicate the 
claim for service connection for a lower 
back disability.  If the decision remains 
in any way adverse to the Veteran, he and 
his representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action 




must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

